DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
Claims 1-3, 5-7, 9, 11-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the prior art fails to disclose a specific audio signal controlling method comprising: controlling an audio signal corresponding to the audio object based on a preset method, wherein the controlling of the audio signal corresponding to the audio object based on the preset method comprises: 
	controlling the audio signal based on a volume level adjustment method such that a volume level of an activated audio object increases by a preset level compared to a volume level of an inactivated audio object; and 
	controlling the audio signal based on a direct to reverberant (D/R) ratio (a ratio of a direct sound to a reflected sound) adjustment method to control a D/R ratio of the activated audio object and a D/R ratio of the inactivated audio object.
	Furthermore, the above limitation in combination with the rest of the disclosed limitations cause the claimed method distinguished from the prior art.
Regarding independent claim 6: this method claim recites limitations that similar to the method of claim 1. Therefore, this claim will be allowed under the same reasons that applied to claim 1.
Regarding independent claim 11: this claim is the corresponding apparatus that executes the method of claim 1. Therefore, this claim will be allowed under the same reasons that applied to claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654